Safeco Insurance Company of America v. Larry Carlton Key















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-124-CV

     SAFECO INSURANCE COMPANY
     OF AMERICA,
                                                                              Appellant
     v.

     LARRY CARLTON KEY,
                                                                              Appellee
 

From the 170th District Court
McLennan County, Texas
Trial Court # 97-866-4
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On September 28, 1998, Appellant Safeco Insurance Company of America filed a motion to
dismiss this appeal.  In relevant portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure
provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Safeco states that the parties have settled their controversy.  Appellee has not filed a response
to the motion.  Accordingly, this cause is dismissed with costs to be taxed against the appellant.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed October 8, 1998
Do not publish